STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

JORDAN ANTHONY ANDRE NO. 2022 CW 0964
VERSUS

ARIANA MAE DELATTE SEPTEMBER 9, 2022
In Re: Ariana Mae Delatte, applying for supervisory writs,

Family Court in and for the Parish of East Baton
Rouge, No. 228575.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT GRANTED. We find the trial court erred in denying the
exception of lack of jurisdiction filed by defendant, Ariana Mae
Delatte, in the instant case. We find that the trial court
erred in finding that the minor child’s home state in this case
was Louisiana under La. R.S. 13:1813(A) (1). Sergeant v. DeRung,
2016-1203 (La. App. 4th Cir. 3/8/17), 213 So.3d 423, 426-427.
At the June 28, 2022 hearing, defendant, Ariana Mae Delatte,
testified that her family moved to Utah in October, 2021, and
she intended to follow them there, and the evidence showed she
changed her driver’s license to Utah. Further, Delatte attended
prenatal visits in Utah, the minor child was born in Utah, the
minor child’s pediatrician is in Utah, and Delatte obtained
insurance and a social security card for the child in Utah as
well. We find the minor child’s home state is Utah.
Accordingly, we reverse the trial court’s July 12, 2022 denying
the exception of lack of jurisdiction, filed by defendant,
Ariana Mae Delatte, grant the exception of lack of jurisdiction,
and dismiss plaintiff’s petition.

JEW

AHP
WIL

COURT OF APPEAL, FIRST CIRCUIT

ac)

DEPUTY CLERK OF COURT
FOR THE COURT